UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6070



TYRELL DAVRON ANDERSON,

                                              Plaintiff - Appellant,


          versus


SHARON    NUTTER,    Fiscal   Account    Clerk
Supervisor; DIVISION OF CORRECTION; FRANK C.
SIZER,   JR.,   Commissioner  of   Correction;
JOSEPH P. SACCHET, Warden of MCI-H & Staff;
INMATE AFFAIRS UNIT; INMATE GRIEVANCE OFFICE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      Andre M. Davis, District Judge.
(CA-04-2497-1-AMD)


Submitted:   February 9, 2005          Decided:     February 17, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrell Davron Anderson, Appellant Pro Se. Stephanie Judith Lane
Weber, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Tyrell Davron Anderson appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We have

reviewed the record and find no reversible error.         Accordingly, we

affirm   for   the   reasons   stated   by   the   district   court.   See

Anderson v. Nutter, No. CA-04-2497-1-AMD (D. Md. filed Dec. 21,

2004 & entered Dec. 22, 2004).          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                  - 2 -